Citation Nr: 1205913	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  10-03 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1966 to May 1968. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in part, granted service connection for a depressive disorder and assigned a 30 percent evaluation effective March 31, 2009.  In so doing, the RO combined the depressive disorder with service-connected PTSD, recharacterizing the disability as PTSD with depressive disorder, and increased the evaluation to 50 percent disability effective March 31, 2009, the date of the claim for an increased rating for PTSD.  

In August 2011, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

Additionally, in August 2011, additional VA treatment records were associated with the claims folder, and the Veteran submitted a written waiver of agency of original jurisdiction consideration of this evidence in the first instance.  Therefore, the Board may proceed with the issue herein.  See 38 C.F.R. §§ 19.37, 20.1304 (2011). 

The Board notes that in the May 2009 rating decision, the RO also continued a 10 percent disability evaluation for tinnitus and a non-compensable evaluation for bilateral hearing loss disability.  The Veteran filed a notice of disagreement as to these issues, and a statement of the case addressing these claims was issued in December 2009.  However, in his VA Form 9, Appeal to Board of Veterans' Appeals, received in February 2010, the Veteran specifically indicated that he was only appealing the issue of PTSD with depressive disorder.  In a March 2010 supplemental statement of the case, the RO erroneously listed the hearing loss disability and tinnitus claims.  Based on the records and communication with the Veteran and his representative, the Board finds that the only issue currently before the Board is an increase evaluation for PTSD with depressive disorder.  Significantly, the Veteran, who is represented by a service organization, has affirmatively demonstrated that he does not wish to appeal the other claims.  Neither he nor his representative has indicated that they wished or believed that the issues of hearing loss disability and/or tinnitus were being appealed in any written and/or verbal communication with VA.  Because the Veteran has not timely perfected his appeal as to the issues of increased ratings for hearing loss disability and tinnitus by filing a VA Form 9 or similar document, or otherwise indicating his desire to appeal those issues, they are not before the Board.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (noting that pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA); cf. Percy v. Shinseki, 23 Vet. App. 37 (2009) (finding that jurisdiction over claims vests in the Board when the agency of original jurisdiction takes some action to indicate the issues are still on appeal, regardless of whether a substantive appeal has been submitted). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further evidentiary development.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

The Veteran was last afforded a VA examination for his service-connected PTSD with depressive disorder in March 2010.  During his August 2011 hearing before the undersigned, the Veteran testified that his medication for PTSD with depressive disorder had been increased from 5mg to 10 mg within the last few months.  The Board finds that such a significant increase in the dosage of prescribed medication suggests worsening of symptoms.  Additionally, the Veteran testified that he missed substantial periods of work due to his PTSD with depressive disorder and had trouble getting out of bed, which were not mentioned in the March 2011 VA examination report.  Accordingly, the Board finds that a contemporaneous VA medical examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Additionally, the Veteran testified that he was seen at the VA Medical Center for his PTSD with depressive disorder every other week.  The last treatment records in the claims folder are dated in July 2011.  Because VA is on notice that there are records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and must be obtained.  38 C.F.R. § 3.159 (c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

1. Obtain all of the Veteran's outstanding VA Medical Center treatment records, specifically those dated since July 2011.  All efforts to obtain additional evidence must be documented in the claims folder. 

2. Schedule the Veteran for a psychiatric examination in order to determine the severity of his service-connected PTSD with depressive disorder.  The examiner should describe the Veteran's symptoms and note the impact, if any, of the Veteran's PTSD with depressive disorder on his social and industrial functioning.  The examiner should indicate whether the Veteran's PTSD with depressive disorder renders him unemployable.  A report of the examination should be prepared and associated with the Veteran's VA claims folder.  

3. Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


